14‐3780 (L)                                                                      
     Southerland v. Woo 

                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1            At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 26th day of September, two thousand sixteen. 
 4                                                                                                                 
 5            PRESENT:  ROBERT D. SACK,   
 6                              RAYMOND J. LOHIER, JR., 
 7                              SUSAN L. CARNEY, 
 8                                       Circuit Judges. 
 9   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10            SONNY B. SOUTHERLAND, SR., VENUS SOUTHERLAND,   
11            SONNY B. SOUTHERLAND, JR., NATHANIEL   
12            SOUTHERLAND, KIAM FELIX, ELIZABETH FELIX, 
13    
14                                                Plaintiffs‐Appellees‐Cross‐Appellants,           
15                                        
16                                       v.                                                    No. 14‐3780 (L) 
17                                                                                             No. 14‐3841 (XAP) 
18                                                                                             No. 14‐3961 (XAP) 
19            TIMOTHY WOO, INDIVIDUALLY & AS ACS   
20            CASEWORKER,     
21                                                                     
22                                                Defendant‐Appellant‐Cross‐Appellee.*                      
23   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
24            FOR PLAINTIFFS‐APPELLEES‐ 


     * The Clerk of Court is respectfully directed to amend the official caption to conform with the 
     above.   
     14‐3780 (L), 14‐3841 (XAP), 14‐3961 (XAP)                              
     Southerland v. Woo 

 1           CROSS‐APPELLANTS VENUS   
 2           SOUTHERLAND, SONNY B.   
 3           SOUTHERLAND, JR., NATHANIEL   
 4           SOUTHERLAND, KIAM FELIX,   
 5           AND ELIZABETH FELIX:                         MICHAEL G. O’NEILL, ESQ., Law Office of 
 6                                                        Michael G. O’Neill, New York, NY. 
 7            
 8           FOR PLAINTIFF‐APPELLEE‐ 
 9           CROSS‐APPELLANT SONNY 
10           B. SOUTHERLAND, SR.:                         BRIAN KING, ESQ., KFIRM LLP, New 
11                                                        York, NY. 
12            
13           FOR DEFENDANT‐APPELLANT‐ 
14           CROSS‐APPELLEE:                              FAY S. NG, for Zachary W. Carter, 
15                                                        Corporation Counsel for the City of New 
16                                                        York, New York, NY.   
17    
18           Appeal from a judgment of the United States District Court for the Eastern District of 

19   New York (Brian M. Cogan, Judge). 

20           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND 

21   DECREED that the judgment of the District Court is AFFIRMED. 

22           Defendant‐appellant‐cross‐appellee Timothy Woo appeals from a September 9, 2014 

23   judgment of the United States District Court for the Eastern District of New York (Cogan, J.) 

24   denying Woo’s motion for judgment as a matter of law following a jury trial and awarding 

25   plaintiff‐appellee‐cross‐appellant Sonny B. Southerland, Sr. (“Southerland”) $10,000 and his 

26   five children (the “Southerland Children”) $75,000 each in damages for their claims under 42 

27   U.S.C. § 1983.    Woo argues that (1) the District Court erred in concluding that he was not 

28   entitled to qualified immunity on the plaintiffs’ procedural due process and unlawful 


                                                      2
     14‐3780 (L), 14‐3841 (XAP), 14‐3961 (XAP)                                
     Southerland v. Woo 

 1   seizure claims and (2) the plaintiffs’ claims were barred by judicial estoppel.    Southerland 

 2   and the Southerland Children challenge various decisions of the District Court prior to and 

 3   during trial.    The Southerland Children challenge the Court’s conclusion that Woo was 

 4   entitled to qualified immunity on the unreasonable search claim.    We assume the parties’ 

 5   familiarity with the extensive facts and record of the proceedings since 1999, including our 

 6   two prior opinions in this case, Southerland v. Giuliani, 4 F. App’x 33 (2d Cir. 2001) 

 7   (“Southerland I”) and Southerland v. City of New York, 680 F.3d 127 (2d Cir. 2012) 

 8   (“Southerland II”), to which we refer only as necessary to explain our decision to affirm.     

 9           1. Procedural History 

10           By amended opinion dated May 14, 2012, we “vacate[d] the district court’s grant of 

11   summary judgment as to [the plaintiffs’] claims for Fourth Amendment violations arising 

12   out of the allegedly unlawful search of the Southerland home; as to [the plaintiffs’] claims for 

13   violations of procedural due process under the Fourteenth Amendment; and as to the 

14   Southerland Children’s claim for unlawful seizure under the Fourth Amendment.”   

15   Southerland II, 680 F.3d at 162.    We remanded to the District Court to conduct “further 

16   proceedings” ranging, at its discretion, from “permit[ting] additional discovery” to allowing 

17   the case to “proceed to trial.”    Id.    In vacating the grant of summary judgment as to the 

18   three claims referenced above, we made the following observations.    First, with respect to 

19   the unlawful search claims, we concluded “that genuine issues of material fact exist, both as 


                                                     3
     14‐3780 (L), 14‐3841 (XAP), 14‐3961 (XAP)                                
     Southerland v. Woo 

 1   to whether Woo knowingly or recklessly made false statements in his affidavit to the Family 

 2   Court and as to whether such false statements were necessary to the court’s finding of 

 3   probable cause.”    Id. at 148‐49.    Second, on Southerland’s procedural due process claim 

 4   and the Southerland Children’s unreasonable seizure claims, which arose from the same 

 5   operative facts, we reviewed the District Court’s decision that Woo was entitled to qualified 

 6   immunity.1  Based on our review, we stated that we ultimately could not “conclude as a 

 7   matter of law on the current record that it would have been objectively reasonable for Woo 

 8   to believe that his actions did not violate the Children’s constitutional right not to be 

 9   removed from their home barring exigent circumstances” or “that Woo must prevail on the 

10   ‘objectively reasonable’ inquiry as to the violation of the [C]hildren’s Fourth Amendment 

11   illegal seizure claims.”    Id. at 161.    We therefore determined that “qualified immunity is 

12   unavailable to Woo at this stage on the current record.”    Id.     

13           On remand, following a trial, a jury found that (1) Woo had violated the plaintiffs’ 

14   Fourth Amendment right to be free from unreasonable searches when he entered their 

15   apartment on June 9, 1997, and (2) Woo had violated the plaintiffs’ Fourth Amendment right 

16   to be free from unreasonable seizures and their Fourteenth Amendment right to due process 

17   of law when he removed the Children from their home that day.    The District Court 


     1
       On the merits, the District Court indicated that a reasonable jury could render a verdict 
     in favor of the Southerland Children on their Fourth Amendment seizure claim.   
     Southerland II, 680 F.3d at 161.   
                                                  4
     14‐3780 (L), 14‐3841 (XAP), 14‐3961 (XAP)                                  
     Southerland v. Woo 

 1   sustained the jury’s award of damages and denied Woo’s motion for judgment 

 2   notwithstanding the verdict as to the unreasonable seizure and procedural due process 

 3   claims.    By contrast, the District Court concluded that Woo was entitled to qualified 

 4   immunity as to the unreasonable search claim.   

 5           2. Woo’s Appeal 

 6           Consistent with our mandate in Southerland II, we now have the benefit of a jury 

 7   verdict in connection with which the jury made several factual findings (including through 

 8   special interrogatories).2    It is clear to us that the able and experienced District Judge also 

 9   carefully reviewed those findings and separately assessed the trial evidence before denying 

10   Woo’s motion for judgment notwithstanding the verdict as to the unreasonable seizure and 

11   procedural due process claims.    We affirm the District Court’s decision to do so, for 

12   substantially the reasons set forth in its thorough “Amended Memorandum Decision” dated 

13   September 10, 2014. 

14           3. The Plaintiffs’ Cross‐Appeals 

15           On cross‐appeal, Southerland and the Southerland Children challenge various 

16   decisions of the District Court.    Both Southerland and the Southerland Children seek a new 


     2
       For example, the jury found that Woo and his fellow caseworkers never offered 
     Southerland assistance in the form of services; that Woo did not accurately describe the 
     conditions of the Southerland home to his supervisor before removing the children; and 
     that one of Southerland’s children never informed Woo, either directly or through his 
     fellow caseworkers, that she had a puncture wound to her foot.
                                                 5
     14‐3780 (L), 14‐3841 (XAP), 14‐3961 (XAP)                               
     Southerland v. Woo 

 1   trial for a redetermination of their damages award, which they maintain was inadequate.   

 2   For his part, Southerland argues, among other things, that the District Court abused its 

 3   discretion in denying a motion by his prior attorney, Brian King, for pro hac vice admission 

 4   to the Eastern District of New York before trial.    And the Southerland Children object to (1) 

 5   the District Court’s conclusion that Woo was entitled to qualified immunity on the 

 6   unreasonable search claim, (2) the District Court’s admission into evidence of print‐outs 

 7   from the New York City Family Court computer system, and (3) certain limitations the 

 8   District Court placed on cross‐examination.    We have reviewed all of these arguments and 

 9   conclude that they are without merit.   

10           We have considered all of the parties’ remaining arguments and conclude that they 

11   are also without merit.    Accordingly, the judgment of the District Court is AFFIRMED.   

12                                                FOR THE COURT: 
13                                                Catherine O’Hagan Wolfe, Clerk of Court 




                                                    6